EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PLX Technology, Inc. Sunnyvale, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-40722, 333-105745, 333-116702, 333-156760, 333-159668, 333-166014 and 333-170212) and Form S-8 (Nos. 333-88259, 333-38992, 333-38990, 333-67026, 333-97741, 333-105748, 333-116704, 333-135811, 333-153392, 333-160026 and 333-170213) of PLX Technology, Inc. of our reports dated March 13, 2012, relating to the consolidated financial statements and financial statement schedule, and the effectiveness of PLX Technology, Inc.’s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP San Jose, California March 13, 2012
